DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-3,7-13,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (JP5057750B2) in view of Wang et al and Jiang et al (US2018/0075746).

Claims 1 and 17. 
Nakamura et al disclose an electronic toll charge system and a method thereof, comprising:

a plurality of cameras (1,2) , each comprising a lens and configured to capture an image indicative of a position of a vehicle (51);
and control circuitry (5) configured to:
determine the position of the vehicle based on the image captured by the camera, and
wirelessly communicate with an on board device (OBUV) of the vehicle.
with the selected beamforming settings of the antennas.
Nakamura et al fails to teach a plurality of antennas formed in a ring around the lens of the camera.  Wang et al teaches a camera (11) and a plurality of antennas (11) formed in a ring around the lens of the camera to obtain the distance/position of an object instead of using more complex stereoscopic camera system, i.e., a plurality of cameras.   Thus, it would have been obvious to one skilled in the art prior to the fling of the present application to replace the plurality of cameras used in Nakamura et al with a cameral and a plurality of antennas (11) formed in a ring around the lens of the camera to obtain the distance/position of a vehicle as taught by Wang et al. Nakamura et al  and Wang further fails to teach selecting a plurality of beamforming settings of the antennas based on the position of the vehicle. Jiang et al teaches adjusting beamforming vector of signals transmitted from a plurality of antennas based on the relative position between the antennas and a receiver them so that the receiver receives the strongest combined signal.  See paragraph [0028].   Thus, it would have been obvious to one skill in the art prior to the filing of the present application to further provide a selection of  beamforming settings of the antennas of Wang et al based on the position of the vehicle such that the strongest combined signal from the antennas can be provided to OBU of  the vehicle, as  taught by Jiang et al. 


Claims 2 and 18.
 Wang et al shows that an optical center of the camera and a center of the ring formed by the plurality of antennas coincide.   See Fig.1.

Claims 3 and 19.
 Jiang et al describes that selecting the plurality of beamforming settings comprises setting a gain and a phase for a radio frequency (RF) signal provided to two or more antennas of the plurality of antennas (11).  Although not describes, a gain and a phase for RF signals received from the two or more antennas (12) would have similarly set to combine signals received from the vehicle. 

Claims 7 and 11.
Wang et al that  a printed circuit board (PCB) on which the plurality of antennas are formed, the PCB including a hole arranged at a center of the ring formed by the antennas,wherein the hole in the PCB is coaxial with the camera lens.  See paragraph [0040] describing antennas are formed on a PCB.  Since the camera is at the center of a ring of antennas, the hole in the PCB is coaxial with the camera lens. 

Claim 8.
Although not described, any angular orientation of each of the antennas rotated based on a position of the corresponding antenna within the ring would have performed equally well and thus would have been an obvious matter of design choice. For example, a square arrangement around the camera when four antennas are used would have the substantially the same effect as when arranged in a circle. 

Claim 9.
Fig.1 of Wang et al shows that the ring is substantially circular.

Claim 10.
Since Nakamura et al teaches an ETC, thee wireless communication with the OBU comprises charging a payment account associated with a user of the OBU for payment.

Claim 12.
 Wang et al shows that an optical center of the camera and a center of the ring formed by the plurality of antennas coincide.   See Fig.1.

Claim 13.
Jiang et al describes that selecting the plurality of beamforming settings comprises setting a gain and a phase for a radio frequency (RF) signal provided to two or more antennas of the plurality of antennas (11).  Although not describes, a gain and a phase for RF signals received from the two or more antennas (12) would have similarly set to combine signals received from the vehicle.


Allowable Subject Matter
4.	Claims 4-6, 14-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632